Case 2:17-cv-07251-FMO-E Document 67 Filed 10/18/19 Page 1 of 7 Page ID #:2768
Case 2:17-cv-07251-FMO-E Document 67 Filed 10/18/19 Page 2 of 7 Page ID #:2769




                                           Edward Gartenberg




                                           Lynn M. Dean
Case 2:17-cv-07251-FMO-E Document 67 Filed 10/18/19 Page 3 of 7 Page ID #:2770
Case 2:17-cv-07251-FMO-E Document 67 Filed 10/18/19 Page 4 of 7 Page ID #:2771
Case 2:17-cv-07251-FMO-E Document 67 Filed 10/18/19 Page 5 of 7 Page ID #:2772
Case 2:17-cv-07251-FMO-E Document 67 Filed 10/18/19 Page 6 of 7 Page ID #:2773
Case 2:17-cv-07251-FMO-E Document 67 Filed 10/18/19 Page 7 of 7 Page ID #:2774




                                          Edward Gartenberg




                                          Lynn M. Dean
